Citation Nr: 1019461	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-22 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	David A. Standridge, Jr.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  Jurisdiction is currently with the RO in 
Albuquerque, New Mexico.  

As an initial matter, the Board notes that the Veteran 
underwent a Male to Female Sex Reassignment Surgery in 
October 1999.  While the Veteran was a male during her 
military service, the Board will refer to the Veteran using 
feminine pronouns throughout this decision even when 
discussing events that occurred prior to the Veteran's sex 
reassignment surgery to avoid any confusion that might be 
caused by referring to the Veteran using both masculine and 
feminine pronouns.  


FINDING OF FACT

The Veteran's alleged in-service stressors have not been 
verified.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for PTSD based on 
alleged physical and sexual assaults in service.

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id., see also 38 
C.F.R. § 4.125(a) (2008).

Here, VA treatment records show a medical diagnosis of PTSD.  
Thus, this case turns on the second required element listed 
above, the occurrence of an in-service stressor.  The Veteran 
does not allege that her PTSD resulted from combat with the 
enemy and the record is absent for any evidence that the 
Veteran engaged in combat with the enemy.  Therefore, her lay 
testimony cannot, by itself, establish the occurrence of the 
alleged stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain corroborative 
evidence that substantiates or verifies the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West v. Brown, 7 Vet. App. 70, 76 (1994).

If PTSD is based on personal assault, as alleged in this 
case, evidence from sources other than the veteran's records 
may corroborate the occurrence of the stressor.  38 C.F.R. § 
3.304(f)(3).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Id.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
advised that the portions of the VA Adjudication Procedure 
Manual M21-1, Part III, paragraph 5.14c, provided "guidance 
on the types of evidence that may serve as 'credible 
supporting evidence' for establishing service connection of 
PTSD which allegedly was precipitated by a personal assault 
during military service."  In December 2005, M21-1, Part III 
was rescinded and replaced with a new manual, M21-1MR, which 
contains the same PTSD-related information as M21-1, Part 
III.  The corresponding new citation for M21-1, Part III, 
5.14(c) is M21-1MR IV.ii.1.D.14 and 15.

The aforementioned Manual lists evidence that might indicate 
occurrence of such a stressor, including lay statements 
describing episodes of depression; panic attacks or anxiety 
but no identifiable reasons for the episodes; visits to 
medical clinics without a specific ailment; evidence of 
substance abuse; and increased disregard for military or 
civilian authority.  The Manual also lists behaviors such as 
requests for change of military occupational specialty (MOS) 
or duty assignment, increased use or abuse of leave, changes 
in performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  The Court has 
also held that the provisions in this Manual, which address 
PTSD claims based on personal assault, are substantive rules 
which are the equivalent of VA regulations, and are binding 
on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 
12 Vet. App. at 282.

The Veteran has described two alleged in-service stressors.  
First, she has alleged that sometime in August 1967, during 
basic training in San Diego, California, she was taken to a 
"4020 Detention Center" and verbally and physically 
assaulted.  Secondly, she has alleged that in October of 
either 1967 or 1968 while stationed at a Naval Weapons 
Station in Concord, California, she was sexually assaulted in 
a barracks shower.  

While the Veteran has stated throughout most of the claims 
process that she did not know her assailant's name, she has 
described her attacker in various statements as a sailor on 
an ammunition boat, possibly the USS Mauna Kea.  She has 
never clarified how she knew this.  The Veteran has indicated 
that she never reported the above incidents to her superiors 
and did not seek medical treatment.  A March 2009 VA 
treatment note reports that the Veteran has recalled more 
regarding her alleged in-service assault and was able to 
identify her attacker, but more detailed information, such as 
that individual's name, is not noted.  

The Veteran's service treatment records and service personnel 
records are negative for any complaints of or treatment for 
any acquired psychiatric disability, including PTSD, or for 
any report of either a physical or sexual assault.  The 
Veteran's separation examination found the Veteran to be 
psychiatrically normal.  There is also no evidence that the 
Veteran was ever taken to a "4020 Detention Center" during 
boot camp.  Indeed, the Veteran's service personnel records 
are absent any evidence of disciplinary problems.  
Performance reviews show that the Veteran got along well with 
others, followed orders, and performed her job in a 
satisfactory manner, demonstrating increasing competence at 
her duties.  Comments from her superiors indicate that she 
was a hardworking and dedicated sailor who displayed an 
interest in obtaining promotions to higher ranks.  

Based on the above, the Board finds that the service 
treatment records and service personnel records provide 
evidence against the claim stressors, not only not confirming 
the stressors in service, but not confirming an indication of 
a problem. 

While the Board can understand why the record would not 
confirm the stressor in service, the fact that there is no 
indication of a problem, even at discharge, provides highly 
probative evidence against the Veteran's claims. 

The Veteran has alleged that she suffered from alcohol abuse 
and confusion about her gender identity as a result of her 
alleged in-service stressors.  In support of her claim, the 
Veteran has submitted an arrest report from June 1972.  
Although the specific crime the Veteran was charged with is 
not noted, the Veteran was arrested after being found drunk 
and dressed as a woman in a car with another man.  

However, the Veteran's assertions are undermined by other 
evidence of record.  There is no evidence of substance abuse 
or disciplinary action for misconduct or insubordination in 
the Veteran's service treatment records or service personnel 
records.  According to the Veteran's accounts, the alleged 
assaults occurred early in the Veteran's service.  However, 
it appears from her service personnel records that for the 
remaining years of her enlistment, she served honorably, 
without any evidence of the alcohol abuse and other 
psychiatric problems she exhibited after separation from 
service.

A hospital summary for a VA inpatient alcohol treatment 
program shows that the Veteran was treated in November 
through December of 1978 for alcohol dependence.  However, 
this record makes no mention of either of the Veteran's 
alleged in-service stressors.  Additionally, at an August 
2006 VA mental health assessment, the Veteran reported that 
she had experienced a gender identity disorder from childhood 
and was drawn to dressing in her mother's and sister's 
clothing, suggesting that the Veteran experienced confusion 
about her gender identity prior to her active service, 
providing factual evidence against her own claim at this 
time.  Importantly, at that time, prior to her claim, she 
failed to indicate a problem because of service, while citing 
other problems, providing more evidence against this claim.

The Board finds that evidence that the Veteran suffered from 
a substance abuse disorder and experienced confusion about 
her gender identity after separation from service (and 
before) has little probative value in corroborating the 
occurrence of the Veteran's in service stressors as there is 
no evidence that these problems can be attributed to her 
active service.  

While the Veteran has stated that she sought treatment from 
the VA in Minneapolis, Minnesota after her discharge, 
repeated attempts by the RO to locate any such records have 
been unsuccessful with the exception of the December 1978 
summary of treatment for alcohol dependence, which makes no 
mention of the Veteran's alleged in-service stressors.  The 
first evidence of record that the Veteran's was sexually 
assaulted in service appears to be her statements to a VA 
physician in July 2006 after she went to VA to establish 
care.  At that time, the Veteran also expressed an interest 
in obtaining VA benefits and reported that she had been fired 
from her job in April.  

The Board recognizes the sensitive and traumatic nature of a 
sexual assault and realizes that a victim of such an assault 
might be reluctant to disclose that such an assault occurred.  
However, the Board finds it significant that the Veteran 
sought VA treatment for PTSD, with the avowed intent to file 
a claim for VA benefits, only a few months after she lost her 
job.  Given the Veteran's obvious financial motivation, the 
Board must question the credibility of the Veteran's account 
of her alleged in-service stressors.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) ("The credibility of a witness can 
be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character").   

Simply stated, the Board finds that the sequence of events 
provides some probative factual evidence against this claim. 

The Veteran has also submitted letters from her sister, C.K., 
and a friend, D.J..  In a June 2008 letter, C.K. reported 
that after her discharge, the Veteran seemed agitated, drank 
heavily, and was arrested from drunk driving and indecent 
exposure.  C.K. further testified that two or three years 
after the Veteran's separation from service, the Veteran told 
her that she had been sexually assaulted in service.  D.J. 
stated in an August 2007 letter that he had been friends with 
the Veteran for several years and knew she had been raped in 
service.  

However, the Board finds that these statements have little 
probative value.  Firstly, C.K. and D.J. are undoubtedly 
motivated to help the Veteran with her claim.  See Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest 
may affect the credibility of testimony, it does not affect 
competency to testify."); see also Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) ("The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character").   More 
significantly, they also owe their supposed knowledge of the 
in-service sexual assault to the Veteran herself.  The Board 
has already determined that the Veteran's own account of her 
alleged in service stressors is not credible.  The Board must 
find that these statements, and the statements of the 
Veteran, provide highly limited evidence in favor of this 
claim, clearly outweighed by the evidence against the claim. 

Finally, the Veteran has submitted a copy of a Social 
Security Administration decision awarding her disability 
benefits.  However, this has no probative value in 
corroborating the Veteran's alleged in-service stressors.  

After careful consideration of all the evidence, the Board 
finds that the preponderance of the evidence supports a 
finding that the Veteran's alleged in-service stressors have 
not been verified.  Further, her statements regarding the 
events in service, on a factual basis, are found to be 
outweighed by the service and post-service evidence of 
record, which indicate problems not associated with service. 

Accordingly, entitlement to service connection for PTSD must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify was satisfied by letters sent to the 
Veteran in August 2006 and May 2007.  These letters informed 
the Veteran of what evidence was required to substantiate her 
claim and of VA and the Veteran's respective duties for 
obtaining evidence.  The Veteran was also informed of how VA 
assigns disability ratings and effective dates.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records 
and service personnel records, as well as VA treatment 
records.  While the Veteran has alleged she was treated by 
the VA after separation from service, repeated attempts by 
the RO to locate any post-separation VA treatment records 
were unsuccessful.  The RO made a formal finding of the 
unavailability of these records which documents the steps 
taken by the RO to locate these records.  

The Board has also considered whether the Veteran should be 
afforded a VA examination; however, as the Veteran already 
has a diagnosis of PTSD, the issue in this case is whether 
the Veteran's in-service stressors can be verified and the 
overall validity of her statements - a factual, rather than 
medical determination.

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


